Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed with an RCE on 08/12/2022 referring to an after-final amendment filed on 07/25/2022 in which claims 1-3, 5-7, 10-14, 19-21, 29-31, 55, and 56 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 10-13, 20, 29, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0039421) in view of Lee-II (US 2021/0021818).

As to claim 55, Lee teaches an encoder, comprising: a first processor, a first storage medium, and a first communication bus; wherein the first processor is connected to the first storage medium through the first communication bus; and the first processor calls an image encoding-related program stored in the first storage medium and performs the following steps (see FIG. 8):

determining an intra prediction mode of an encoding block, and constructing a first prediction value of the encoding block according to the intra prediction mode ([0040]-[0042] and FIG. 4 for intra-prediction modes; also see [0069]-[0072] for applying the filter to the prediction value);

determining, by using a rate-distortion optimization method, a filtering parameter; wherein the filtering parameter comprises a filtering indication parameter ([0061]-[0063] – determining whether to apply the adaptive filter on the basis of information about a surrounding block or according to an RDO method; see [0064]-[0065] and Table 1; also see [0069]-[0072] for applying the filter to the prediction value; additionally see [0074]-[0075] and FIG. 7; [0060], [0069], and [0081]-[0082] – rate-distortion optimization (RDO) method) and a filtering parameter for indicating a filter coefficient of a filter in use ([0056]-[0057], [0067], [0074], and [0076]-[0081] – filter coefficients and filter types such as 2-tap and/or 3-tap filters; also see [0069]-[0072] for applying the filter to the prediction value);

in a case where the filtering indication parameter indicates performing filtering processing on the first prediction value, performing the filtering processing on the first prediction value to obtain an intra prediction value ([0061]-[0063] – determining whether to apply the adaptive filter on the basis of information about a surrounding block or according to an RDO method; see [0064]-[0065] and Table 1; also see [0069]-[0072] for applying the filter to the prediction value; additionally see [0074]-[0075] and FIG. 7);

calculating a prediction difference parameter according to a difference between the original value of the encoding block and the intra prediction value; and encoding the intra prediction mode, the filtering parameter, and the prediction difference parameter, and writing encoded bits into a bitstream ([0034]-[0036] and [0084]; also see [0069]-[0072] for applying the filter to the prediction value).

Lee does not teach determining a filtering parameter according to the first prediction value and an original value of the encoding block; wherein the filtering indication parameter comprises a sequence layer filtering control parameter; wherein the sequence layer filtering control parameter comprises at least one of: at least one first preset value of a size of an encoding block; wherein the at least one first preset value indicates that the filtering processing is required to be performed on a first prediction value of an encoding block which is in a video sequence and has a size equal to each of the at least one first preset value; or at least one second preset value of an intra prediction mode; wherein the at least one second preset value indicates that the filtering processing is required to be performed on a first prediction value of an encoding block which is in a video sequence and uses an intra prediction mode indicated by each of the at least one second preset value.

However, Lee-II teaches determining a filtering parameter according to the first prediction value and an original value of the encoding block ([0123]-[0124], [0199]-[0201], [0256], and [0356]-[0358]);

wherein the filtering indication parameter comprises a sequence layer filtering control parameter; wherein the sequence layer filtering control parameter comprises at least one of: at least one first preset value of a size of an encoding block; wherein the at least one first preset value indicates that the filtering processing is required to be performed on a first prediction value of an encoding block which is in a video sequence and has a size equal to each of the at least one first preset value; or at least one second preset value of an intra prediction mode; wherein the at least one second preset value indicates that the filtering processing is required to be performed on a first prediction value of an encoding block which is in a video sequence and uses an intra prediction mode indicated by each of the at least one second preset value ([0226]-[0232], [0244]-[0245], and [0263] – predetermined mode and determining whether or not to apply filtering based on an intra-prediction mode of a current block; also see [0224] and [0237]-[0241] with regards to determining whether or not to apply filtering based on a size of a current block; further see [0246]-[0248] and [0262]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system with Lee-II’s system in order to provide an image encoding/decoding method and apparatus using sample filtering. There is provided an image encoding/decoding method and apparatus, wherein coding efficiency is improved by determining a filtering target sample or area or both, and performing filtering by determining whether or not to apply filtering or determining a type or both (Lee-II; [0027]-[0028]).

As to claim 1, claim 1 is rejected similarly as claim 55.

As to claim 20, Lee teaches an image decoding method, comprising:

parsing a bitstream to obtain a prediction difference parameter, a filtering parameter and an intra prediction mode of a decoding block; and the filtering parameter comprises a filtering indication parameter and a filter parameter for indicating a filter coefficient of a filter in use ([0040]-[0042] and FIG. 4 for intra-prediction modes; also see [0069]-[0072] for applying the filter to the prediction value; [0056]-[0057], [0067], [0074], and [0076]-[0081] – filter coefficients and filter types such as 2-tap and/or 3-tap filters; also see [0069]-[0072] for applying the filter to the prediction value);

constructing a first prediction value of the decoding block according to the intra prediction mode ([0034]-[0036], [0038], and [0085]; ([0040]-[0042] and FIG. 4 for intra-prediction modes; [0061]-[0063] – determining whether to apply the adaptive filter on the basis of information about a surrounding block or according to an RDO method; see [0064]-[0065] and Table 1; also see [0069]-[0072] for applying the filter to the prediction value; additionally see [0074]-[0075] and FIG. 7);

in a case where the filtering indication parameter indicates performing filtering processing on the first prediction value of the decoding block, performing the filtering processing on the first prediction value of the decoding block to obtain an intra prediction value ([0061]-[0063] – determining whether to apply the adaptive filter on the basis of information about a surrounding block or according to an RDO method; see [0064]-[0065] and Table 1; also see [0069]-[0072] for applying the filter to the prediction value; additionally see [0074]-[0075] and FIG. 7);

calculating a prediction difference of the decoding block according to the prediction difference parameter; calculating a sum of the intra prediction value and the prediction difference to obtain a first decoding value of the decoding block; and obtaining a decoding restored value of the decoding block according to the first decoding value ([0034]-[0036], [0038], and [0085]; also see [0069]-[0072] for applying the filter to the prediction value).

Lee does not teach wherein the filtering parameter is determined according to an original value of an encoding block and a first prediction value of the encoding block constructed according to an intra prediction mode of the encoding block; wherein the filtering indication parameter comprises a sequence layer filtering control parameter; wherein the sequence layer filtering control parameter comprises at least one of: at least one first preset value of a size of an encoding block; wherein the at least one first preset value indicates that the filtering processing is required to be performed on a first prediction value of an encoding block which is in a video sequence and has a size equal to each of the at least one first preset value; or at least one second preset value of an intra prediction mode; wherein the at least one second preset value indicates that the filtering processing is required to be performed on a first prediction value of an encoding block which is in a video sequence and uses an intra prediction mode indicated by each of the at least one second preset value.

However, Lee-II teaches wherein the filtering parameter is determined according to an original value of an encoding block and a first prediction value of the encoding block constructed according to an intra prediction mode of the encoding block ([0123]-[0124], [0199]-[0201], [0256], and [0356]-[0358]);

wherein the filtering indication parameter comprises a sequence layer filtering control parameter; wherein the sequence layer filtering control parameter comprises at least one of: at least one first preset value of a size of an encoding block; wherein the at least one first preset value indicates that the filtering processing is required to be performed on a first prediction value of an encoding block which is in a video sequence and has a size equal to each of the at least one first preset value; or at least one second preset value of an intra prediction mode; wherein the at least one second preset value indicates that the filtering processing is required to be performed on a first prediction value of an encoding block which is in a video sequence and uses an intra prediction mode indicated by each of the at least one second preset value ([0226]-[0232], [0244]-[0245], and [0263] – predetermined mode and determining whether or not to apply filtering based on an intra-prediction mode of a current block; also see [0224] and [0237]-[0241] with regards to determining whether or not to apply filtering based on a size of a current block; further see [0246]-[0248] and [0262]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system with Lee-II’s system in order to provide an image encoding/decoding method and apparatus using sample filtering. There is provided an image encoding/decoding method and apparatus, wherein coding efficiency is improved by determining a filtering target sample or area or both, and performing filtering by determining whether or not to apply filtering or determining a type or both (Lee-II; [0027]-[0028]).

As to claim 56, Lee teaches a decoder, comprising: a processor, a storage medium, and a communication bus: wherein the processor is connected to the storage medium through the communication bus; and the processor calls an image decoding related-program stored in the storage medium and performs the method of claim 20 (see rejection for claim 20 as well as FIG. 8 of Lee).

As to claim 2, Lee further teaches wherein performing the filtering processing on the first prediction value to obtain the intra prediction value comprises: performing the filtering processing on the first prediction value by using at least one type of filter indicated by the filter parameter to obtain the intra prediction value ([0056]-[0057], [0067], [0074], and [0076]-[0081] – filter coefficients and filter types such as 2-tap and/or 3-tap filters; also see [0069]-[0072] for applying the filter to the prediction value).

As to claim 3, Lee further teaches, in a case where the filtering indication parameter indicates not performing the filtering processing on the first prediction value, configuring the intra prediction value by using the first prediction value (see step S204 of FIG. 6 when the decision is “No”; also see [0058] and [0065]-[0072]).

As to claim 10, the combination of Lee and Lee-II teaches wherein the at least one type of filter indicated by the filter parameter comprises: a filter used by an encoded block adjacent to the encoding block (Lee-II; [0210], [0249], [0266], and [0335]).

As to claim 11, the combination of Lee and Lee-II teaches wherein performing the filtering processing on the first prediction value by using the at least one type of filter indicated by the filter parameter comprises: performing, by using the filter used by the encoded block adjacent to the encoding block, the filtering processing on the first prediction value of the encoding block (Lee-II; [0210], [0249], [0266], and [0335]).

As to claim 12, Lee further teaches wherein performing the filtering processing on the first prediction value by using the at least one type of filter indicated by the filter parameter comprises: determining the filter corresponding to the filter parameter according to the filter parameter, and configuring a coefficient of the filter; and performing, by using the filter, the filtering processing on the first prediction value ([0056]-[0057], [0067], [0074], and [0076]-[0081] – filter coefficients; also see [0069]-[0072] for applying the filter to the prediction value).

As to claim 13, Lee further teaches wherein calculating the prediction difference parameter according to the difference between the original value of the encoding block and the intra prediction value comprises: calculating the difference between the original value of the encoding block and the intra prediction value to obtain a prediction difference of the encoding block; and performing transformation and quantization processing on the prediction difference to obtain the prediction difference parameter ([0034]-[0036], [0038], and [0084]-[0085]).

As to claim 29, Lee further teaches, after constructing the first prediction value of the decoding block according to the intra prediction mode of the decoding block, further comprising: in a case where the filtering indication parameter indicates not performing the filtering processing on the first prediction value of the decoding block, configuring the intra prediction value by using the first prediction value of the decoding block (see step S204 of FIG. 6 when the decision is “No”; also see [0058] and [0065]-[0072]).

Claims 7, 21, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee-II and further in view of Lim (US 2021/0218962).

As to claim 7, the combination of Lee and Lee-II does not teach wherein the at least one type of filter indicated by the filter parameter comprises at least one of: a filter having a fixed coefficient; wherein the filter having the fixed coefficient comprises at least one of: a one-dimensional filter, a two-dimensional filter, or a multi-stage neural network filter; or a filter capable of adaptively adjusting a coefficient; wherein the filter capable of adaptively adjusting the coefficient comprises at least one of: a one-dimensional filter, a two-dimensional filter, or a multi-stage neural network filter.

However, Lim teaches wherein the at least one type of filter indicated by the filter parameter comprises at least one of: a filter having a fixed coefficient; wherein the filter having the fixed coefficient comprises at least one of: a one-dimensional filter, a two-dimensional filter, or a multi-stage neural network filter; or a filter capable of adaptively adjusting a coefficient; wherein the filter capable of adaptively adjusting the coefficient comprises at least one of: a one-dimensional filter, a two-dimensional filter, or a multi-stage neural network filter ([0461], [0615], and [0634]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system and Lee-II’s system with Lim’s system. In Lim’s disclosure, it is possible to provide a method and apparatus for in-loop filtering using subsampling-based block classification to reduce computational complexity and memory access bandwidth of a video encoder/decoder. It is possible to provide a method and apparatus for in-loop filtering using multiple filter shapes to reduce computational complexity, memory capacity requirement, and memory access bandwidth of a video encoder/decoder (Lim; [0031]-[0032]).

As to claim 21, Lee further teaches wherein performing the filtering processing on the first prediction value of the decoding block to obtain the intra prediction value comprises: performing the filtering processing on the first prediction value of the decoding block by using a filter indicated by the filter parameter to obtain the intra prediction value ([0056]-[0057], [0067], [0074], and [0076]-[0081] – filter coefficients and filter types such as 2-tap and/or 3-tap filters; also see [0069]-[0072] for applying the filter to the prediction value).

The combination of Lee and Lee-II does not teach wherein parsing the bitstream to obtain the filtering parameter of the decoding block comprises: parsing at least one data unit in the bitstream to obtain the filtering parameter; wherein each of the at least one data unit comprises at least one of: at least one parameter set, a slice header, or a block layer data unit.

However, Lim teaches wherein parsing the bitstream to obtain the filtering parameter of the decoding block comprises: parsing at least one data unit in the bitstream to obtain the filtering parameter; wherein each of the at least one data unit comprises at least one of: at least one parameter set, a slice header, or a block layer data unit ([0084], [0517], [0529], and [0593]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system and Lee-II’s system with Lim’s system. In Lim’s disclosure, it is possible to provide a method and apparatus for in-loop filtering using subsampling-based block classification to reduce computational complexity and memory access bandwidth of a video encoder/decoder. It is possible to provide a method and apparatus for in-loop filtering using multiple filter shapes to reduce computational complexity, memory capacity requirement, and memory access bandwidth of a video encoder/decoder (Lim; [0031]-[0032]).

As to claim 30, the combination of Lee and Lee-II does not teach wherein calculating the prediction difference of the decoding block according to the prediction difference parameter comprises: performing scaling and transformation processing on the prediction difference parameter to obtain the prediction difference of the decoding block.

However, Lim teaches wherein calculating the prediction difference of the decoding block according to the prediction difference parameter comprises: performing scaling and transformation processing on the prediction difference parameter to obtain the prediction difference of the decoding block ([0105]-[0106] and [0112]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system and Lee-II’s system with Lim’s system. In Lim’s disclosure, it is possible to provide a method and apparatus for in-loop filtering using subsampling-based block classification to reduce computational complexity and memory access bandwidth of a video encoder/decoder. It is possible to provide a method and apparatus for in-loop filtering using multiple filter shapes to reduce computational complexity, memory capacity requirement, and memory access bandwidth of a video encoder/decoder (Lim; [0031]-[0032]).

As to claim 31, the combination of Lee and Lee-II does not teach wherein obtaining the decoding restored value of the decoding block according to the first decoding value comprises: obtaining the decoding restored value of the decoding block by performing loop filtering processing on the first decoding value.

However, Lim teaches wherein obtaining the decoding restored value of the decoding block according to the first decoding value comprises: obtaining the decoding restored value of the decoding block by performing loop filtering processing on the first decoding value ([0132], [0136], [0139], and [0152]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system and Lee-II’s system with Lim’s system. In Lim’s disclosure, it is possible to provide a method and apparatus for in-loop filtering using subsampling-based block classification to reduce computational complexity and memory access bandwidth of a video encoder/decoder. It is possible to provide a method and apparatus for in-loop filtering using multiple filter shapes to reduce computational complexity, memory capacity requirement, and memory access bandwidth of a video encoder/decoder (Lim; [0031]-[0032]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee-II and further in view of Jun (US 2021/0136395).

As to claim 5, the combination of Lee and Lee-II does not teach wherein determining the filtering parameter by using the rate-distortion optimization method comprises: determining the filtering parameter by reducing an error between the original value of the encoding block and the first prediction value.

However, Jun teaches wherein determining the filtering parameter by using the rate-distortion optimization method comprises: determining the filtering parameter by reducing an error between the original value of the encoding block and the first prediction value ([0135]-[0140], [0287]-[0288], and [0689]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system and Lee-II’s system with Jun’s system in order to provide an encoding apparatus and method and a decoding apparatus and method that use sharing of selective information between channels (Jun; [0007]).

As to claim 6, the combination of Lee, Lee-II, and Jun teaches wherein an error criterion adopted for the error between the original value of the encoding block and the first prediction value comprises at least one of: a numerical error criterion or a human visual system perception error criterion (Jun; [0135]-[0140], [0287]-[0288], and [0689]).

Allowable Subject Matter

Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 07/25/2022 have been fully considered but they are moot in light of the new grounds of rejection as presented above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482